         Case 2:21-cv-00231-SMD Document 17 Filed 06/08/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

Charlie Andrew Wigfall,                               )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    ) Civil Action No. 2:21-CV-231
                                                      )
Trans Union, LLC,                                     )
                                                      )
       Defendant.                                     )

                           JOINT STIPULATION OF DISMISSAL

       COMES NOW Plaintiff, Charlie Andrew Wigfall, and Defendant, Trans Union, LLC,

pursuant to Rule 41(a)(1)(A)(ii), Fed. R. Civ. P., and jointly stipulate to the dismissal, with

prejudice, of all claims herein this proceeding by and between these parties with all costs and fees

taxed as paid.   The undersigned counsel represents that he has the express consent and permission

of Matthew Whittle Robinett, Esq., counsel for Trans Union, LLC, to affix his electronic signature

hereon and that these parties have agreed to the terms of this stipulation.

       RESPECTFULLY SUBMITTED this the 8th day of June 2021.

                                              /s/ Anthony B. Bush
                                              Anthony B. Bush, Attorney at Law

OF COUNSEL:
The Bush Law Firm, LLC
Counsel for Plaintiff
Parliament Place Professional Center
3198 Parliament Circle 302
Montgomery, Alabama 36116
Phone:         (334) 263-7733
Facsimile:     (334) 832-4390
Email: anthonybbush@yahoo.com
       abush@bushlegalfirm.com


                                                 2
         Case 2:21-cv-00231-SMD Document 17 Filed 06/08/21 Page 2 of 2




                                            /s/ Matthew Whittle Robinett
                                            Matthew Whittle Robinett, Attorney at Law

OF COUNSEL:
Matthew Whittle Robinett
ASB-3523-I72M
ATTORNEY FOR DEFENDANT TRANS UNION LLC
NORMAN, WOOD, KENDRICK & TURNER
Ridge Park Place, Suite 3000
1130 22nd Street South
Birmingham, AL 35205
Telephone: (205) 328-6643
Facsimile: (205) 251-5479
Email: mrobinett@nwkt.com




                               CERTIFICATE OF SERVICE

         I hereby certify that, on this the 8th day of June 2021, I have electronically filed the
foregoing with the Clerk of Court using the CM/ECF system which will send notification of such
filing to all Parties of Record, including counsel for Defendant Trans Union, LLC.


                                            /s/ Anthony B. Bush
                                            Of Counsel




                                               3
